                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Derrick Sweeting,                                  :
                                                   :
               Plaintiff(s),                       :
                                                   :   Case Number: 1:17cv727
       vs.                                         :
                                                   :   Judge Susan J. Dlott
Thomas Schweigtzer, et al.,                        :
                                                   :
               Defendant(s).                       :

                                               ORDER

       This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States Magistrate

Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the

pleadings and filed with this Court on July 12, 2019 a Report and Recommendation (Doc. 51).

Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc 56).

       The Court has reviewed the comprehensive findings of the Magistrate Judge and considered

de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Recommendation should be adopted.

       Accordingly, defendant’s motion for summary judgment (Doc. 35) is GRANTED.

Plaintiff’s pending motions (Docs 53 and 54) are DENIED as moot. This case is hereby

TERMINATED from the docket of this Court.

       IT IS SO ORDERED.



                                                       ___s/Susan J. Dlott___________
                                                       Judge Susan J. Dlott
                                                       United States District Court
